DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 06/23/2021.
Claims 1, 3-5, 7, 8, 10, 11, 13, 14, 16, 17, 19, and 20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Response to Amendment
Applicant`s amendment, filed 06/23/2021, has been entered. Claims 1, 3, 7, 10-11, 16, 19, and 20 have been amended. In light of Applicant’s amendment, the rejection under 35 U.S.C. 101 has been withdrawn.

Priority
The examiner acknowledges that the instant application claims foreign priority to 10-2016-0152236, filed 11/15/2016, and therefore, the claims receive the effective filing date of November 15, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:  
In claim 1, line 21, “plurality of categories” should read “a plurality of categories”
In claim 11, line 8, “identity” should read “identify”
In claim 11, line 24, “plurality of categories” should read “a plurality of categories”
In claim 20, line 6, “identity” should read “identify”
In claim 20, line 22, “plurality of categories” should read “a plurality of categories”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, 8, 10, 11, 13, 14, 16, 17, 19, and 20 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites “comparing by category, the obtained purchase conditions of the product with the information of the product received from the at least one server to generate a degree of similarity by category.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such method as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the degree of similarity is ultimately generated.  Even assuming arguendo that the specification may literally support the claimed limitation (e.g., [0043-0044] of Applicant’s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of 
Claim 1 recites “determining one of the at least one server, based on the degree of similarity and allocated weights of the plurality of categories.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such method as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the one of the at least one server is ultimately determined based on the degree of similarity and allocated weights of the plurality of categories.  Even assuming arguendo that the specification may literally support the claimed limitation (e.g., [0079-0080] of Applicant’s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention.  It is noted that this is not an enablement rejection.  Applicant's failure to disclose any meaningful structure/algorithm as to how the at least one server is determined based on the degree of similarity and allocated weights of the plurality of categories raises questions whether applicant truly had possession of this feature at the time of filing.  
Claims 3-5, 7, 8, and 10 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Regarding claim 11, all the limitations in machine claim 11 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases.  
Claims 13, 14, 16, 17, and 19 inherit the deficiencies noted in claim 11 and are therefore rejected on the same basis.

Regarding claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases.  

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 8, 10, 11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the at least one server” (line 11) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “at least one server.”
Regarding claim 1, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to generate a degree of similarity. While the specification mentions a degree of similarity, the specification does not disclose any meaningful structure/algorithm explaining how one would determine the degree of similarity rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. 
Regarding claim 1, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to determine one of the at least one server based on the degree of similarity and allocated weights of the plurality of categories. While the specification mentions a degree of similarity and allocated weights, the specification does not disclose any meaningful structure/algorithm explaining how one would determine one of the at least one server based on the degree of similarity and allocated weights of the plurality of categories rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. 


Regarding claim 11, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to generate a degree of similarity. While the specification mentions a degree of similarity, the specification does not disclose any meaningful structure/algorithm explaining how one would determine the degree of similarity rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. 
Regarding claim 11, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to determine one of the at least one server based on the degree of similarity and allocated weights of the plurality of categories. While the specification mentions a degree of similarity and allocated weights, the specification does not disclose any meaningful structure/algorithm explaining how one would determine one of the at least one server based on the degree of similarity and allocated weights of the plurality of categories rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. 
Claims 13, 14, 16, 17, and 19 inherit the deficiencies noted in claim 11 and are therefore rejected on the same basis.

Claim 20 recites the limitations “the electronic device” (lines 5, 7, 8, and 33) which render the claim indefinite because it is unclear whether the electronic device is the same as the device mentioned in line 2 or a different device. For purposes of this examination, the limitations have been interpreted to read “the device.”
Claim 20 recites the limitation “the at least one server” (line 12) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “at least one server.”
Regarding claim 20, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to generate a degree of similarity. While the specification mentions a degree of similarity, the specification does not disclose any meaningful structure/algorithm explaining how one would determine the degree of similarity rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. 

	

Allowable Subject Matter
Claims 1, 3-5, 7, 8, 10, 11, 13, 14, 16, 17, 19, and 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 112(b), set forth in this Office action.
	
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. The claims are allowable as follows:
The most relevant prior art made of record includes Zhang (U.S. 20150213538 A1), Gruber (U.S. 20120016678 A1), Eramian (U.S. 20150006315 A1), Ondyak (U.S. 20080243668 A1), and Li (U.S. 20060259473 A1).
Zhang teaches obtaining purchase conditions for purchase of the product via a first chat window on a user interface of the electronic device (Zhang: [0021], [0034], Fig. 5); generating a query indicating the purchase conditions for the purchase of the product, based on the purchase conditions (Zhang: [0020], [0031], [0034-0037]); providing the generated query to at least one server (Zhang: [0020-0021], [0025], [0035]); receiving information of the product registered with the at least one server from the at least one server based on the generated query (Zhang: [0020], [0023], [0025], [0034-0035]); editing at least a portion of the information received from the at least one server, based on the purchase conditions (Zhang: [0029], [0036-0037]); and providing at least one of the edited information, the predicted information, or the recommended purchase time via the first chat window on the user interface of the electronic device (Zhang: [0029], [0036], [0038], Fig. 5). Zhang does not explicitly teach identifying categories of the purchase conditions; obtaining user information stored in the electronic device and purchase history information regarding user purchase activities conducted using the electronic device; the query being further 
Gruber teaches identifying categories of the purchase conditions (Gruber: [0810-0815]); obtaining user information stored in the electronic device and purchase history information regarding user purchase activities conducted using the electronic device (Gruber: [0629-0630], [0636], [0639], Claims 24 and 25); the query being further generated based on the user information and the purchase history information (Gruber: [0629-0630], [0636], [0639], Claims 24 and 25); identifying categories of the information of the product (Gruber: [0226], [0810-0815]); comparing by category, the obtained purchase conditions of the product with the information of the product received from the at least one server to generate a degree of similarity by category (Gruber: [0719], [0740], [0743-0744], [0837], [0898-0899]); and allocating weights to a plurality of categories of the purchase conditions based on the user information (Gruber: [0797-0798]). Gruber does not explicitly teach the information of the product registered with the at least one server being received from the at least one server at predetermined intervals; wherein the information comprises price change information of the product; allocating weights to a plurality of categories of the purchase conditions based on the user information and the purchase history information; determining one of the at least one server, based on the degree of similarity and allocated weights of the plurality of categories; the edited at least a portion of the information being received from the determined one of the at least one server; predicting information of the product in a future based on the price change information of the product; and calculating a recommended purchase time based on the predicted information of the product.
Eramian teaches that the information comprises price change information of the product (Eramian: [0035], [0037], [0044], [0047], Fig. 2); predicting information of the product in a future based on the price change and the purchase history information; determining one of the at least one server, based on the degree of similarity and allocated weights of the plurality of categories; and the edited at least a portion of the information being received from the determined one of the at least one server.
Ondyak teaches the information of the product registered with the at least one server being received from the at least one server at predetermined intervals (Ondyak: [0152-0153]). Ondyak does not explicitly teach allocating weights to a plurality of categories of the purchase conditions based on the user information and the purchase history information; determining one of the at least one server, based on the degree of similarity and allocated weights of the plurality of categories; and the edited at least a portion of the information being received from the determined one of the at least one server.
Li teaches utilizing the results of data mining technology implementation to retrieve relevant advertising content and/or other relevant information for display in association with the content of an online conversation and allocating weights, but does not explicitly teach allocating weights to a plurality of categories of the purchase conditions based on the user information and the purchase history information; determining one of the at least one server, based on the degree of similarity and allocated weights of the plurality of categories; and the edited at least a portion of the information being received from the determined one of the at least one server.

Cited NPL Reference U teaches an e-commerce website based chatbot, but does not teach allocating weights to a plurality of categories of the purchase conditions based on the user information and the purchase history information; determining one of the at least one server, based on the degree of similarity and allocated weights of the plurality of categories; and the edited at least a portion of the information being received from the determined one of the at least one server.  

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at 
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered. 

35 U.S.C. § 112(b)
Applicant argues that the newly amended claims conform with the requirements of 35 U.S.C. 112(b) (Remarks at 9), however the examiner disagrees. The newly amended claims still raise issues under 35 U.S.C. 112(b), as shown above, and therefore, do not overcome the rejections under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684